DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Note
The examiner notes this Office action replaces the Office action dated 7/6/22 because of an incorrect note in the Response to Arguments section in Office action dated 7/6/22. Specifically, 1) “However, upon further consideration, a new ground(s) of rejection is made in view of Kanai (WO 2018/185908) and 2) “A new ground of rejection is made due to the amendment and due to the updated search” are withdrawn. This is because the Kanai (WO 2018/158908) reference is not prior art since it has the same assignee (Shimadzu Corporation) as the instant application and was not filed 1 year prior to the filing date of the instant application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/22 has been entered.

					Claim Status
	Claims 1 and 3-5 are pending and are examined. Claim 2 is cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the limitation “a magnetic field application part that is provided in the main body, and moves relative to the container held by the main body to change a magnetic field, so as to move the magnetic particles in the container” is unclear and indefinite. How is the “magnetic field application part” moving relative to the container? Is this a fixed magnet? If so, how is it also a movable magnet? How is it able to move and where is it moving to and from? Is it moving up and down parallel to the tubular container that holds the magnetic particle? It is unclear to the examiner what or how the magnetic application part is moved. Further, the examiner believes that a magnetic application part alone would not automatically move and that there may be essential structure (moving structure) to perform the claimed function of moving being omitted from the claim. Please clarify the moving aspect of the magnetic field application part. 

Regarding Claim 1, the limitation “manipulating magnetic particles” and “a pivoting part pivotable about a pivot axis; and an engaging part that engages with the pivoting part by contacting the pivoting part at a contact position in a state that the door is located in the closed position, in which an engaging state is released when the pivoting part is pivoted in a predetermined direction about the pivot axis, wherein the engaging part is configured, in a case where an external force is applied in a direction toward the open position to the door located in the closed position, a force operates on the 2pivoting part at the contact position from the engaging part in a direction to pivot the pivoting part toward a side opposite to the predetermined direction, and the closed position of the door is maintained by the force without releasing the engaging state of the engaging part, wherein in a state that the door is located in the closed position, the pivot axis is located closer to a pivot center side of the door than the contact position in a radial direction orthogonal to both an opposing direction of the door and the main body and a vertical direction in which the pivot axis extends” are unclear and indefinite. 1) How does manipulating magnetic particles related to the engaged state and the closed position of the door? 2) Are the magnetic particles only in operation when the engaging state occurs and the door is closed? Please clarify how the closed and open positions of the door are affected when there are magnetic particles in the tubular container. 3) How is the magnetic force (which would be between the magnetic field application part and the magnetic particles) related to the external force which applied in a directed toward the open position to the door located in the closed position. Please clarify whether there is a connection between the activation of the magnetic force and the external force or do these operate separately.

Regarding Claim 1, the limitation “a force” (last clause on page 2 of claims 6/15/22) is unclear and indefinite. Which force does “a force refer to”? Is this a third force or is it related to one of the earlier recited forces? Earlier limitations recite “a magnetic field application part” (line 4 on page 2 of claims 6/15/22) which would have an inherent magnetic force and an external force (second to last line on page 2 of claims 6/15/22). Please clarify how many forces there are and whether “a force” is the same or different than the previously recited forces.

Claims 3, 4, and 5 are rejected by virtue of being dependent on a rejected base claim.
				Additional Reference
The examiner notes the reference of Kanai (WO 2018/185908) was found on updated search. However, the publication date (10/11/2018) was not more than 1 year before the filing date of the instant application (11/14/2018).

Response to Arguments
Applicant’s arguments, see pages 4-12, filed 6/15/22, with respect to the rejection(s) of claim(s) under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

First, Applicant argues regarding the 102 rejection on pages 4-8.
In response, the examiner notes the previous rejection is withdrawn in light of Applicant’s arguments. The examiner also notes there are additional 112b rejections in light of reviewing the amended limitation in claim 1 relative to the preamble.

Second, Applicant argues the conditional statement issue on pages 9-11 that claim 1 positively requires the engaging part to be configures in a manner such that “in a case where an external force is applied…”.
In response, the examiner agrees with Applicant’s argument and the amended limitation that claim 1 would require the features recited with the engaging part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798